DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 05/31/2022 has been received and entered.  By the amendment, claims 1, 3-6 and 8-16 are now pending in the application.
Claims 1, 3-6 and 8-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that a display panel and a method of manufacturing of the same comprising a combination of various elements as claimed more specifically a color resist layer, an isolating layer and a black matrix being an integrally formed structure, wherein the color resist layer comprises color resist stages corresponding to the isolating layer and protruding toward the upper substrate, the isolating layer comprises a main isolating pillar, and a sub-isolating pillar, wherein a thickness of a color resist stage corresponding to the main isolating pillar is greater than a thickness of a color resist stage corresponding to the sub-isolating pillar, wherein a difference value between the thickness of the color resist stage corresponding to the main isolating pillar and the thickness of the color resist stage corresponding to the sub-isolating pillar ranges between 0.19µm and 0.21µm as set forth in claims 1 and 12.
Claims 3-6, 8-11 and 13-16 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871